Case 1:18-cv-00819-LPS Document 112 Filed 08/25/20 Page 1 of 2 PageID #: 1723
                                                                                    1313 North Market Street
                                                                                                P.O. Box 951
                                                                                  Wilmington, DE 19899-0951
                                                                                                302 984 6000
                                                                                   www.potteranderson.com

                                                                                             John A. Sensing
                                                                                                      Partner
                                                                                             Attorney at Law
                                                                               jsensing@potteranderson.com
                                                                                   302 984-6093 Direct Phone
                                                                                            302 658-1192 Fax

                                            August 25, 2020
VIA CM/ECF

The Honorable Leonard P. Stark
Chief U.S. District Judge, District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Unit 26, Room 6124
Wilmington, DE 19801-3555

          Re:     Xcoal Energy & Resources v. Bluestone Energy Sales Corporation et
                  al., Case No. 18-819-LPS

Dear Chief Judge Stark:

         The Court is now familiar with the issues that arose earlier this morning with regard to
this litigation. Without rehashing those facts, defense counsel recently received an anonymous
and unauthenticated letter (the “Letter”) which made wide-ranging allegations. Defendants
provided the Letter to Plaintiff’s counsel.

        After discussion with the parties, the Court permitted an adjournment of the proceedings
to 9:00 am tomorrow to permit the parties to confer regarding the Letter. Counsel have now
conferred. After careful thought and consideration, the Defendants feel compelled to request a
short adjournment. Under this proposal, each side would be permitted to take limited discovery
and arrangements would be made to preserve forensic evidence relating to the Letter. The scope
of discovery and forensic preservation details are still being discussed by the parties and
Defendants request five (5) days to submit a joint discovery plan. If the parties are unable to
reach an agreement on the scope of discovery, each would submit a proposal to the Court for
consideration and ruling.

        If the Court approves a discovery plan, the Defendants request 45 days to conduct
discovery pursuant to the approved plan. This would include, but not be limited to, the issuance
of subpoenas, the taking of depositions, and written discovery requests. Defendants believe good
cause exists to grant such a request. See Outsource Servs. Mgmt., LLC v. Lake Austin Props. I,
Ltd., 2011 U.S. Dist. LEXIS 160772, *9 (M.D. Fla. June 22, 2011).1



1
    Additional citations and authorities are available upon request.
Case 1:18-cv-00819-LPS Document 112 Filed 08/25/20 Page 2 of 2 PageID #: 1724


The Honorable Leonard P. Stark
August 25, 2020
Page 2

        With great reluctance, the Plaintiff joins in the Defendants’ request, which request raises
ethical issues of counsel with respect to non-party witnesses that will require additional time to
address.

       The parties appreciate the Court’s consideration.

                                              Respectfully,

                                              /s/ John A. Sensing

                                              John A. Sensing (DE Bar No. 5232)

cc:    Richard A. Getty, Esq.
       Danielle Harlan, Esq.
       Chris J. Schroeck, Esq.
       Jennifer Penberthy Buckley, Esq.
       Kevin P. Lucas, Esq.
       Daniel Garfinkel, Esq.
       Geoffrey G. Grivner, Esq.
       (all via CM/ECF)
